September 1, 2015

                                      NO. PD-0873-15

 RICHARD LEE MAZA                              §   IN THE COURT OF
                                               §
 VS.                                           §   CRIMINAL APPEALS
                                               §
 STATE OF TEXAS                                §   OF TEXAS

                    SECOND MOTION TO EXTEND TIME TO
                 FILE PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        Now comes Richard Lee Maza, Appellant in the above styled and numbered

 cause, and moves for an extension of time of 19 days to file a petition for discretionary

 review, and for good cause shows the following:

        1.     This court granted a motion to extend the time in this case to August 12,

 2015. Maza’s counsel Bob Mabry submitted a Petition for Discretionary Review on that

 date to its e-filing provider File and ServeXpress, but it appears that the File and

 ServeXpress did not get it to the clerk of this court until early the next morning. Mabry

 was advised by an assistant clerk on August 17, 2015 that this filing had been rejected for

 failure to conform to the Texas Rules of Appellate Procedure. It appears that an earlier

 draft of the petition was sent to File and ServeXpress instead of the final draft, and the

 final draft had been lost. These were technical computer problems per Texas Rule of

 Appellate Procedure.9.2(c)(5).

        2.     I file this motion with the First Amended Petition for Discretionary Review.

        3.     This is what I did between finding out I had to resubmit the petition and

 now when I file the petition. I am a solo practitioner with no legal assistant. I have
received no fees from any source during this period. A deposit I received Friday will be

credited to my business account tomorrow. Though this case is a retained case, I have not

received any payment on it in months if not more than a year. All but two of the clients I

have worked for are appointment clients, and those two have not yet paid me any fees. I

have missed two traffic court appearances of mine, because I had no money and I had too

many client responsibilities, especially including this case. I hope that this justifies the

delay.

 August 17, 2015 I received the call the same afternoon in which I had a pre-trial
                 setting in State v. Maner in the Montgomery County Court at Law
                 Five. A side effect of some medications I have been prescribed for
                 some chronic health problems I have had a side effect of fatigue,
                 which greatly increases my need for sleep. At this time, I was going
                 to bed near 8:30 PM, so that I might be at the office or court at 8 or
                 9 AM.
 August 18, 2015 I went to my doctor’s nurse-practitioner in Houston, to get my
                 prescriptions refilled and to get advice on how to sleep less. One of
                 the medications I take has a greater side-effect of sleepiness than the
                 others. I have only taken one tablet of this medication since this
                 medical appointment, where I had been taking three tablets a day
                 before. The trip to and from my doctor’s takes more than three hours
                 round trip. This was also the day that I learned that my earlier final
                 version was lost. Additionally, I spent approximately four and a half
                 hours finishing a final deadline brief in Johnson v. State, due the
                 next day in the Ninth Supreme Judicial District. They were
                 disinclined to grant me a second extension, because the case was so
                 simple: appealing a denied motion to suppress. I also had to prepare
                 for two hearings the next day, one in the 9th Judicial District Court,
                 the other in the 359th Judicial District Court.
 August 19, 2015 My morning hearing was State v. Wittgren in the 9th District Court. I
                 spent approximately an hour and three quarters working on the
                 hearing and speaking to a family member of his on the phone.
                 Wittgren was extradited out of New York state. My afternoon
                 hearing was State v. Bockman in the 359th District Court. I spent
                 approximately six and three quarter hours finishing the Johnson
                 brief due that day. The next morning I would have five clients’
                 settings in the 9th District Court.
August 20, 2015 Appearances in State v. George, State v. Hickman, State v. Marek,
                State v. Woods and State v. Glawson (Retained counsel substituted
                in for me in Glawson at this setting.). I spoke with one client’s
                relative on the phone for about an hour and a quarter, and another’s
                for about 40 minutes. I spent about 20 minutes on this case. I also
                processed email and snail mail.
August 21, 2015 I did follow up on the Johnson case I wrote of before. I had a two
                hour phone conference with a new appointed client. About an hour
                and a half was taken up working with a hard-to-fine witness in a
                case with a short hearing deadline.
August 22, 2015 I was sick this day— a Saturday—, and spent nearly all of it in bed.
August 23, 2015 Also I was still not well, I set up forms for this case and worked on
                four others on this Sunday.
August 24, 2015 This was the deadline for an application for a pretrial writ of habeas
                corpus for bond reduction. I had also set a telephone appointment
                with an out-of-state public defender before the problem with this
                case. This public defender was defending an appointed client of
                mine in another matter. He and I spoke for three quarters of an hour.
                I helped 12 other people that day, all of whose matters were urgent.
August 25, 2015 I appeared in an out-of-town justice of the peace for a traffic ticket
                of my own— it took three and a half hours. Three urgent jail
                conferences this day, and additionally I spent two more hours
                working for one of those clients who is set for a motion to
                adjudicate on August 28.
August 26, 2015 A morning hearing, State v. Sutton. An hour and 20 minutes in jail
                with the client with the motion to adjudicate on August 28. I was
                also told by a Montgomery County assistant district attorney that a
                case from which I had told I had been replaced in March never had a
                new attorney and that this case was set for trial in about three
                weeks— State v. Sandoval. I spent about an hour and 20 minutes
                working on this case— Maza.
August 27, 2015 Three hours of preparation for the motion of adjudication hearing—
                in that time, the State dismissed the motion, but the court requires
                me to appear on the case the next morning. Sandoval’s case takes
                about an hour and a quarter.
August 28, 2015 The motion for adjudication case takes two hours. Eight other
                clients had urgent problems.
August 29, 2015 I spend this Saturday— my wedding anniversary— at the office
                working through a pile of papers on my desk and preparing for a
                conference with a client facing 25 years to 99 or life for which the
                initial plea offer is 40 years..
August 30, 2015 I worked on the brief and this motion for approximately four and a
                     half hours. On this day, three of my wife’s cousins— an adults and
                     two children, one child aged five, the other 11— started to move
                     into our home.


       3.     Defendant is currently incarcerated.

       WHEREFORE, PREMISES CONSIDERED, appellant respectfully requests an

extension of 19 days, i.e. until August 31, 2015, to file a petition for discretionary review.

                                           Respectfully submitted,

                                           Bob Mabry, Attorney at Law, PLLC
                                           304 North Main Street #6
                                           Conroe, Texas 77301-3002
                                           (936) 228-7796
                                           Fax 1-866-394-3113



                                           By: /s/ Bob Mabry
                                              Bob Mabry
                                              State Bar No. 12750980
                                              mabry.bob@gmail.com
                                              Attorney for Richard Lee Maza

            UNSWORN DECLARATION UNDER PENALTY OF PERJURY

My name is Bobby Scott Mabry, my date of birth is October 2, 1958, and my address is
304 North Main Street #6, Conroe, Texas 77301-3002, United States of America. I declare
under penalty of perjury that the facts in the foregoing are true.

Executed in Montgomery County, State of Texas, on the 31th day of August 2015.


/s/ Bob Mabry
Declarant
                             CERTIFICATE OF SERVICE

        This is to certify that on August 31, 2015 true and correct copy of the above and

foregoing document was served on the District Attorney's Office, San Patricio County,

P.O. Box 1393 Sinton, TX 78387, by fax to (361) 364-9490 after 5 PM Central Daylight

Time.



                                          /s/ Bob Mabry
                                          Bob Mabry